                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA




In re                                                                 Case No. 16−81703
                                                                      Chapter 13
Gloria Jean Lee ,

        Debtor.



                    ORDER SUSTAINING OBJECTION TO CLAIM(S)

        An objection was filed to the claim(s) of Wilmington Savings Fund Society, FSB, et al
(Claim 7). Either a response consenting to the objection was filed or no response has been filed
within 30 days of the filing of the objection. Pursuant to LBR 3007−1, it is

        ORDERED that the objection is SUSTAINED and the requested disposition allowed.


Dated November 5, 2020




                                                   Bess M. Parrish Creswell
                                                   United States Bankruptcy Judge




  Case 16-81703      Doc 98 Filed 11/05/20 Entered 11/05/20 08:53:14             Desc Order
                          Sustaining Objection to Page 1 of 1
